IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2637 Disciplinary Docket No. 3
                                           :
JOSEPH CHRISTOPHER FRANCIS                 :   Board File No. C4-19-303
                                           :
                                           :   (Court of Common Pleas of Cuyahoga
                                           :   County, Ohio, Case No. CR-18-633658-A)
                                           :
                                           :   Attorney Registration No. 90815
                                           :
                                           :   (Washington County)


                                        ORDER

PER CURIAM
       AND NOW, this 1st day of August, 2019, upon consideration of the Joint Petition

for Temporary Suspension, Joseph Christopher Francis is placed on temporary

suspension, see Pa.R.D.E. 214(d)(5), and he shall comply with all the provisions of

Pa.R.D.E. 217. Respondent’s right to petition for dissolution or amendment of this Order

and to request accelerated disposition of charges underlying this Order pursuant to

Pa.R.D.E. 214(f)(2) are specifically preserved.